Exhibit 10.14.2
 
EXECUTIVE RETIREMENT AGREEMENT
 
THIS EXECUTIVE RETIREMENT AGREEMENT (this "Agreement") is made as of June 2,
2009, by and between Conn's, Inc, a Delaware corporation with its principle
offices at 3295 College Street, Beaumont, Texas 77701 ("Conn's"), and Thomas J.
Frank, Sr., an individual (the "Executive").
 
WHEREAS, Executive and Conn's have previously entered into that certain Amended
and Restated Executive Employment Agreement, dated June 1, 2009, (the "Prior
Agreement");
 
WHEREAS, Conn's and Executive desire to amend and restate the Prior Agreement to
reflect the retirement of Executive from the employ of Conn’s as provided
herein;
 
WHEREAS, Executive is currently employed by Conn's as its Chairman of the
Board and Chief Executive Officer pursuant to the Prior Agreement;
 
WHEREAS, Conn's desires to continue to retain Executive to provide services in
an advisory capacity, when and where needed until the expiration of this
Agreement, as provided herein.
 
NOW, THEREFORE, in consideration of the foregoing and in consideration of the
mutual promises and agreements contained herein, the parties hereto agree as
follows:
 
A. Executive Retirement.  The employment period of Executive provided in the
Prior Agreement shall end as of the end of the business day, June 2, 2009, at
which time Executive will retire from the employ of Conn’s.  Following Executive
retirement date, the Executive shall be entitled to the following continued
rights and compensation:
 
1.           Conn's shall pay Executive's Base Salary and Incentive
Compensation, if any, earned and accrued but unpaid through the date of
retirement.


2.           Conn’s shall pay Executive the sum of Twelve Thousand Dollars
($12,000) per month for thirty-six (36) months from the effective date of this
Agreement, as fees for consulting and advice to Conn’s.  At the end of the
thirty-six (36) month period, this monthly obligations shall renew and extend
for successive twelve (12) month periods unless terminated by Executive or
Conn’s at the end of the thirty-six (36) months and each twelve (12) month
period thereafter.  This obligation shall additionally terminate upon the death
of Executive.


3.           Executive (and his spouse) shall be entitled to participate in
Conn's major medical/health insurance plan (the "Health Plan") until Executive’s
death (or the death of Executive’s spouse if she should survive Executive) ,
provided that Executive (or his spouse, as the case may be) will pay the
unsubsidized premium associated with such amount and shall participate in
Medicare to the extent eligible.  In the event Executive is ineligible to
participate in the Health Plan, Conn's shall procure a comparable insurance
policy for Executive and his spouse (a "Replacement Policy").  Executive shall
pay an amount equal to unsubsidized premium he would have paid to participate in
the Health Plan had he been eligible, and any costs in excess of such amounts
for the Replacement Policy shall be paid by Conn's.



--------------------------------------------------------------------------------


4.           Conn’s shall continue to provide Executive an automobile/truck of
his choice, or the sum of one thousand dollars ($1,000) per month, at
Executive’s election, together with a Company gasoline credit card, until the
termination of the consulting arrangement or Executive’s death, the first to
occur, for his use in providing his services hereunder.


5.           If Conn's maintains any liability insurance covering members of its
Board of Directors, Executive will be included within the covered class of
individuals under such policy.


B.           Termination.  This Agreement shall not terminate upon Executive's
death, but shall continue to benefit Executive’s spouse until this Agreement
expires as provided herein above.
 
C.           Certain Definitions.  For purposes of this Agreement, the following
terms shall have the following meanings:
 
1.  
"Affiliate" shall mean, with respect to a person, any other person controlling,
controlled by or under common control with the first person.

 
2.  
"Cause" shall mean (i) behavior of Executive which is adverse to Conn's
interests, (ii) Executive's dishonesty, criminal charge or conviction, grossly
negligent misconduct, willful misconduct, acts of bad faith, neglect of duty or
(iii) material breach of this Agreement which is not cured within the thirty
(30) day cure period pursuant to Section D.3.

 
3.  
"Confidential Information" shall mean information:  (i) disclosed to or known by
the Executive as a consequence of or through his employment with Conn's, (ii)
not generally known outside Conn's and (iii) which relates to any aspect of
Conn's or its business, research, or development.  "Confidential Information"
includes, but is not limited to Conn's trade secrets, proprietary information,
business plans, marketing plans, methodologies, computer code and programs,
formulas, processes, compilations of information, results of research,
proposals, reports, records, financial information, compensation and benefit
information, cost and pricing information, customer lists and contact
information, supplier lists and contact information, vendor lists and contact
information, and information provided to Conn's by a third party under
restrictions against disclosure or use by Conn's or others; provided, however,
that the term "Confidential Information" does not include information that
(a) at the time it was received by Executive was generally available to the
public, (b) prior to its use by Executive, becomes generally available to the
public through no act or failure of Executive, (c) is received by Executive from
a person or entity other than Conn's or an Affiliate of Conn's who is not under
an obligation of confidence with respect to such information or (d) was
generally known by Executive by virtue of his experience and know how gained
prior to employment with Conn's.

 
4.  
"Control" and correlative terms shall mean the power, whether by contract,
equity ownership or otherwise, to direct the policies or management of a person.

 
2

--------------------------------------------------------------------------------


5.  
"Copyright Works" shall mean materials for which copyright protection may be
obtained including, but not limited to literary works (including all written
material), computer programs, artistic and graphic works (including designs,
graphs, drawings, blueprints, and other works), recordings, models, photographs,
slides, motion pictures, and audio-visual works, regardless of the form or
manner in which documented or recorded.

 
6.  
"Person" shall mean an individual, partnership, corporation, limited liability
company, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

 
7.  
"Work Product" shall mean all methods, analyses, reports, plans, computer files
and all similar or related information which (i) relate to Conn's or any of its
Affiliates and (ii) are conceived, developed or made by Executive in the course
of his employment by Conn's.

 
D.           Non-Disclosure, Non-Competition and Non-Solicitation.  Executive
and Conn's acknowledge and agree that during and solely as a result of his
employment by Conn's, Conn's has provided and will continue to provide
Confidential Information and special training to Executive in order to allow
Executive to fulfill his obligations as an executive of a publicly-held company
and under this Agreement.  In consideration of the special and unique
opportunities afforded to Executive by Conn's as a result of Executive's
employment, as outlined in the previous sentence, Executive hereby agrees as
follows:
 
1.  
Executive agrees that Executive will not, except as Conn's may otherwise consent
or direct in writing, reveal or disclose, sell, use, lecture upon, publish or
otherwise disclose to any third party any Confidential Information of Conn's or
any of its Affiliates, or authorize anyone else to do these things at any time
either during or subsequent to Executive's employment with Conn's.  This Section
G.1 shall continue in full force and effect after termination of Executive's
employment for any reason.  Executive's obligations under this Section G.1 with
respect to any specific Confidential Information shall cease only when that
specific portion of the Confidential Information becomes publicly known, other
than as a result of disclosure by Executive, in its entirety and without
combining portions of such information obtained separately.  It is understood
that such Confidential Information of Conn's and any of its Affiliates includes
matters that Executive conceives or develops, as well as matters Executive
learns from other executives of Conn's and any of its Affiliates.

 
2.  
During the period of this Agreement, Executive will not (other than for the
benefit of Conn's or any of its Affiliates pursuant to this Agreement) compete
with Conn's or any of its Affiliates by engaging in the conception, design,
development, production, marketing, or servicing of any product or service that
is substantially similar to the products or services which Conn's or any of its
Affiliates provides, and that he will not work for, assist, loan money, extend
credit or become affiliated with as an in­di­vid­ual, owner, partner, director,
officer, stockholder, employee, advisor, in­de­pend­­ent contractor, joint
venturer, consultant, agent, representative, salesman or any other capacity,
either directly or indirectly, any individual or business which offers or
performs services, or offers or provides products substantially similar to the
services and products provided by Conn's or any of its Affiliates.  The
restrictions of this Section G.2 shall not be violated by the ownership of no
more than 1% of the outstanding securities of any company whose equity
securities are traded on a national securities exchange or is quoted on the
NASDAQ National Market.

 
3

--------------------------------------------------------------------------------


3.  
Executive agrees that he shall not, directly or indirectly, at any time during
the period of one (1) year after the termination of this Agreement for any
reason, including expiration of the Agreement, within the geographical area of
100 miles of any existing or specifically contemplated Conn's retail or support
location at the time of termination, as an individual, owner, partner, director,
officer, stockholder, employee, advisor, independent contractor, joint venturer,
consultant, agent, representative, salesman or any other capacity, work for,
assist, loan money, extend credit or become affiliated with, either directly or
indirectly, any individual or business which offers or performs services, or
offers or provides products substantially similar to the services and products
provided by Conn's or any of its Affiliates.  The restrictions of this Section
G.3 shall not be violated by the ownership of no more than 1% of the outstanding
securities of any company whose equity securities are traded on a national
securities exchange or is quoted on the NASDAQ National Market.  It is
understood that the geographical area set forth in this covenant is divisible so
that if this clause is invalid or unenforceable in an included geographic area,
that area is severable and the clause remains in effect for the remaining
included geographic areas in which the clause is valid.

 
4.  
Executive agrees that for the duration of this Agreement, and for a period of
two (2) years after the expiration of this Agreement, Executive will not either
directly or indirectly, on his behalf or on behalf of others, solicit, attempt
to hire, or hire any person employed by Conn's and any of its Affiliates to work
for Executive or for another entity, firm, corporation, or individual.

 
5.  
Executive acknowledges that Conn's has taken reasonable steps to maintain the
confidentiality of its Confidential Information and the ownership of its Work
Product and Copyright Works, which is extremely valuable to Conn's and provides
Conn's with a competitive advantage in its market. Executive further
acknowledges that Conn's would suffer irreparable harm if Executive were to use
or enable others to use such knowledge, information, and business acumen in
competition with Conn's. Executive acknowledges the necessity of the restrictive
covenants set forth herein to: protect Conn's legitimate interests in Conn's
Confidential Information; protect Conn's customer relations and the goodwill
with customers and suppliers that Conn's has established at its substantial
investment; and protect Conn's as a result of providing Executive with
specialized knowledge, training, and insight regarding Conn's operations as a
publicly-held company.  Executive further agrees and acknowledges that these
restrictive covenants are reasonably limited as to time, geographic area, and
scope of activities to be restricted and that such promises do not impose a
greater restraint on Executive than is necessary to protect the goodwill,
Confidential Information and other legitimate business interests of
Conn's.  Executive agrees that any breach of this Section G cannot be remedied
solely by money damages, and that in addition to any other remedies Conn's may
have, Conn's is entitled to obtain injunctive relief against Executive without
the requirement of posting bond or other security.  Nothing herein, however,
shall be construed as limiting Conn's right to pursue any other available remedy
at law or in equity, including recovery of damages and termination of this
Agreement.

 
4

--------------------------------------------------------------------------------


6.  
Executive acknowledges that all writings, records, and other documents and
things comprising, containing, describing, discussing, explaining, or evidencing
any Confidential Information, Work Product, and/or Copyright Works of Conn's,
any Affiliate of Conn's, or any third party with which Conn's has a confidential
relationship, is the property of Conn's or such Affiliate.  All property
belonging to Conn's in Executive's custody or possession that has been obtained
or prepared in the course of Executive's employment with Conn's shall be the
exclusive property of Conn's, shall not be copied and/or removed from the
premises of Conn's, except in pursuit of the business of Conn's, and shall be
delivered to Conn's, along with all copies or reproductions of same, upon
notification of the termination of Executive's employment or at any other time
requested by Conn's.  Conn's shall have the right to retain, access, and inspect
all property of any kind in Executive's office, work area, and on the premises
of Conn's upon termination of Executive's employment and at any time during
Executive's employment, to ensure compliance with the terms of this Agreement.

 
7.  
The terms of this Section D are continuing in nature and shall survive the
termination or expiration of this Agreement.

 
E.           Notices.  All notices and other communications under this Agreement
shall be in writing and shall be delivered personally or by facsimile or
electronic delivery, given by hand delivery to the other party, sent by
overnight courier or sent by registered or certified mail, return receipt
requested, postage prepaid, to:
 
If to Executive:
Thomas J. Frank, Sr.
 
3295 College Street
 
Beaumont, Texas  77701
 
Fax No.: (800) 511-5746
   
If to Company:
Conn's, Inc.
 
3295 College Street
 
Beaumont, Texas  77701
 
Attn:  General Counsel
 
Fax No.: (409) 212-9521
   
with a copy to:
Fulbright & Jaworski L.L.P.
 
2200 Ross Avenue, Suite 2800
 
Dallas, Texas  75201
 
Attn:  Thomas W. Hughes
 
Fax No.: (214) 855-8200

 
5

--------------------------------------------------------------------------------


F.           Assignment.  Conn's shall require any successors (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to a controlling
interest in the business, assets or equity of Conn's to assume and agree to
perform this Agreement in the same manner and to the same extent that Conn's
would be required to perform if no such succession had taken place.  This
Agreement is a personal employment contract and the rights, obligations and
interests of Executive under this Agreement may not be sold, assigned,
transferred, pledged or hypothecated by Executive.
 
G.           Binding Agreement.  Executive understands that his obligations
under this Agreement are binding upon Executive's heirs, successors, personal
representatives and legal representatives.
 
H.           Arbitration.  Except for any controversy or claim relating to
Section G of this Agreement, any controversy or claim arising out of or relating
to this Agreement or the breach of any provision of this Agreement, including
the arbitrability of any controversy or claim, shall be settled by arbitration
administered by the American Arbitration Association ("AAA") under its National
Rules for the Resolution of Employment Disputes and the Optional Rules for
Emergency Measures of Protection of the AAA, and judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof.  Any provisional remedy which would be available from a court of law,
shall be available from the arbitrator to the parties to this Agreement pending
arbitration. Arbitration of disputes is mandatory and in lieu of any and all
civil causes of action and lawsuits either party may have against the other
arising out of Executive's employment with Conn's. Civil discovery shall be
permitted for the production of documents and taking of depositions.  The
arbitrator(s) shall be guided by the Texas Rules of Civil Procedure in allowing
discovery and all issues regarding compliance with discovery requests shall be
decided by the arbitrator(s).  The Federal Arbitration Act shall govern this
Section K.  This Agreement shall in all other respects be governed and
interpreted by the laws of the State of Texas, excluding any conflicts or choice
of law rule or principles that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another
jurisdiction.  The arbitration shall be conducted in Beaumont, Texas by one
neutral arbitrator chosen by AAA according to its National Rules for the
Resolution of Employment Disputes if the amount of the claim is one million
dollars ($1,000,000.00) or less and by three neutral arbitrators chosen by AAA
in the same manner if the amount of the claim is more than one million dollars
($1,000,000.00).  Neither party nor the arbitrator(s) may disclose the
existence, content, or results of any arbitration hereunder without the prior
written consent of both parties unless compelled to do so either by judicial
process or in order to enforce an arbitration award rendered pursuant to this
Section H.  All fees and expenses of the arbitration shall be borne by the
parties equally.  However, each party shall bear the expense of its own counsel,
experts, witnesses, and preparation and presentation of proofs.  The prevailing
party, according to the arbitrator(s), shall be entitled to an award of its
reasonable attorneys' fees.
 
I.           Waiver.  No waiver by either party to this Agreement of any right
to enforce any term or condition of this Agreement, or of any breach of this
Agreement, shall be deemed a waiver of such right in the future or of any other
right or remedy available under this Agreement.
 
J.           Severability.  If any provision of this Agreement as applied to
either party or to any circumstances shall be adjudged by a court of competent
jurisdiction or arbitrator to be void or unenforceable the same shall in now way
affect any other provision of this Agreement or the validity or enforceability
of this Agreement.  If any court or arbitrator construes any of the provisions
of Section G of this Agreement, or any part thereof, to be unreasonable because
of the duration of such provision or the geographic or other scope thereof, such
court or arbitrator shall reduce the duration or restrict the geographic or
other scope of such provision or enforce such provision to the maximum extent
possible as so reduced or restricted.
 
6

--------------------------------------------------------------------------------


K.           Entire Agreement; Amendment.  This Agreement, the Indemnification
Agreement entered into by Conn's and Executive and any agreements evidencing any
stock options granted to Executive shall constitute the entire agreement between
the parties with respect to Executive's employment with Conn's during the
Retirement Period.  This Agreement replaces and supersedes any and all existing
agreements entered into between Executive and Conn's, whether oral or written,
regarding the subject matter of this Agreement.  This Agreement may not be
amended or modified other than by a written agreement executed by the parties to
this Agreement or their respective successors and legal representatives.
 
L.           Understand Agreement.  Executive represents and warrants that he
has (i) read and understood each and every provision of this Agreement, (ii)
been given the opportunity to obtain advice from legal counsel of choice, if
necessary and desired, in order to interpret any and all provisions of this
Agreement and (iii) freely and voluntarily entered into this Agreement.
 
M.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas and is performable in
Beaumont, Texas.
 
N.           Professional/Personal.  Membership by Executive on corporate and
civic boards should be accepted only after consideration of conflict of interest
and consultation with the Board.  Conn's requires Executive to have a
comprehensive annual medical physical examination.
 
O.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute one and the same instrument.
 
P.           Titles; Pronouns and Plurals.  The titles to the sections of this
Agreement are inserted for convenience of reference only and should not be
deemed a part hereof or affect the construction or interpretation of any
provision hereof.  Whenever the context may require, any pronoun used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns, pronouns, and verbs shall include the plural and
vice versa.
 
Q.           Survival.  The provisions of this Agreement shall survive the
expiration of this Agreement.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
EXECUTIVE
CONN'S, INC.
       
  /s/ Thomas J. Frank, Sr.
Thomas J. Frank, Sr.
 
 
By:    /s/ William C. Nylin
William C. Nylin
          Chairman
 
   

 
 
 
 
 
 7

--------------------------------------------------------------------------------

 